DETAILED ACTION

1.	This action is responsive to an amendment filed on 2/25/2021.
 
2.	Claims 1-11 are pending.  Claims 1, 2 and 4-11 are currently amended.  Amendments to the claims are accepted.

Response to Arguments

3.	Applicant's arguments filed on 2/25/2021 have been fully considered; however, they are not persuasive.  Notice that objections of claims 2 and 8-11 and rejections under 35 USC § 112 of claims 4 and 5 are removed due to amendments. 
As regarding rejection under 35 USC § 103 of claim 1, Applicant appeared to allege that Schoenfelder does not disclose “the present anti-tampering device installs between an access system’s readers and its control panel” (page 4 of Applicant’s Remarks).  Examiners respectful disagree.  The claim preamble recites “An anti-tampering device, for an electronic access control reader system, installed between an access control reader and an access control panel”; however, the recitation is not given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Robie, 88 USPQ 478 (CCPA 1951).  
Furthermore, Schoenfelder discloses a smart access control reader including a tamper detection module which send a signal to the access control panel to delete stored credentials An anti-tampering device, for an electronic access control reader system, installed between an access control reader and an access control panel” as recited in the preamble.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 1 partially recites “c.     an input for a tamper switch operably connected with the access control reader”; the adverb “operably” renders the claims indefinite because it is unclear whether the limitation(s) following the adverb is part of the claimed invention.  See MPEP § 2173.05(d).  It has been held that the recitation that an element is “operably” connected with something is not a positive limitation but only requires the possibility to be connected with that thing.  It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.  It is recommended to remove the adverb “operably” from the claim.




Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable by Schoenfelder (US PG Pub. 2017/0124792) in view of Diluoffo (US PG Pub. 2008/0111682).
As regarding claim 1, Schoenfelder discloses An anti-tampering device, for an electronic access control reader system, installed between an access control reader and an access control panel therefore in the system, the anti-tamper device comprising:
a. an input for data signal from the access control reader [para. 58 and 65; a tamper detection component inside the smart reader receives a signal indicating the smart reader being tampered]; 
b. an input for power from the access control reader [para. 70; power for the tamper detection component is provided by the smart reader]; 
c. an input for a tamper switch operably connected with the access control reader [para. 65]; 
d. a data output to the access control panel [abstract, para. 19 and 49]; 
e. a tamper alarm output to the access control panel [para. 58;]; 
g. a tamper switch controller connected to the tamper switch input [para. 65]; and 
h. a reset switch for resetting the anti-tampering device following receipt of a tamper switch signal [para. 58; restoring the smart reader to factory settings in responsive to a detection of a tampering event].  
	Schoenfelder does not explicitly disclose the anti-tampering device including at least one fuse.  However, Diluoffo discloses it [para. 5].
It would have been obvious to one of ordinary skill in the art at the time the effective filing of the invention to modify Schoenfelder’s anti-tampering device to further comprise at least one fuse, as disclosed by Diluoffo, in order to protect the tampering detection device [Diluoffo para. 5].

As regarding claim 2, Schoenfelder further discloses An anti-tampering device for electronic access control reader of claim 1, further comprising at least one visual light-emitting diode (LED) status indicator [Schoenfelder para. 14, 24, 63, and 82].  

As regarding claim 3, Schoenfelder further discloses An anti-tampering device for electronic access control reader of claim 1, further comprising a lockdown controller [para. 52].  

4, Schoenfelder further discloses An anti-tampering device for the electronic access control reader of claim 3, where said lockdown controller is triggered remotely [para. 52 and 60].  

As regarding claim 5, Schoenfelder further discloses An anti-tampering device for the electronic access control reader of claim 1, where said reset switch is triggered remotely [para. 60 and 102 || also taking Official Notice see para. 35 of Herscovitch (US PG Pub. 2013/0222107)].  

As regarding claim 6, Schoenfelder further discloses An anti-tampering device for the electronic access control reader of claim 1, further comprising a remote reset output [para. 52 and 60].  

As regarding claim 7, Schoenfelder further discloses An anti-tampering device for the electronic access control reader of claim 1, further comprising a remote trigger output [para. 60].  

9.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable by Schoenfelder (US PG Pub. 2017/0124792) in view of Diluoffo (US PG Pub. 2008/0111682) further in view of DeCesasris (US PG Pub. 2014/0164660).
	As regarding claim 8, Schoenfelder and Diluoffo disclose the tamper switch controller is compatible with access readers [Schoenfelder para. 65].
	Schoenfelder and Diluoffo do not explicitly disclose that the access readers have a Normally Open (NO) 1-wire tamper output.  However, DeCesasris discloses it [para. 27].
It would have been obvious to one of ordinary skill in the art at the time the effective filing of the invention to modify Schoenfelder and Diluoffo’s tamper switch controller to further comprise at 2-wire tamper output, as disclosed by DeCesasris, as one of many alternative tamper outputs to be implemented in the system.

As regarding claim 9, Schoenfelder, Diluoffo, and Chadha further disclose An anti-tampering device for electronic access control reader of claim 1, where the tamper switch controller is compatible with access readers that have a Normally Closed (NC) 1-Wire Open Collector Tamper Output.  

10.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable by Schoenfelder (US PG Pub. 2017/0124792) in view of Diluoffo (US PG Pub. 2008/0111682) further in view of Chadha (US PG Pub. 2016/0306006).
	As regarding claim 10, Schoenfelder and Diluoffo disclose the tamper switch controller is compatible with access readers [Schoenfelder para. 65].
	Schoenfelder and Diluoffo do not explicitly disclose the tamper switch controller has a Normallly Open (NO) 2-wire tamper output.  However, Chadha discloses it [para. 31-32].
It would have been obvious to one of ordinary skill in the art at the time the effective filing of the invention to modify Schoenfelder and Diluoffo’s tamper switch controller to further comprise a 2-wire tamper output, as disclosed by Chadha, as one of many alternative tamper outputs to be implemented in the system.
As regarding claim 11, Schoenfelder, Diluoffo, and Chadha further disclose An anti-tampering device for electronic access control reader of claim 1, where the tamper switch controller is compatible with access readers [Schoenfelder para. 65] equipped with external tamper switch has a Normally Closed (NC) 2-wire tamper output [Chadha para. 31-32].

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG P TRUONG whose telephone number is (571)270-7905.  The examiner can normally be reached on M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG P TRUONG/
Examiner, Art Unit 2433  

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433